Title: Thomas Jefferson to Thomas Voigt, 20 May 1813
From: Jefferson, Thomas
To: Voigt, Thomas


          Dear Sir Monticello May 20. 13.
          On my return from a journey after an absence of 3. weeks I found here mr Patterson’s letter of Apr. 24. covering your bill for the clock, amount 115. D 50 C, and I have this day desired messrs Gibson & Jefferson of Richmond, my correspondents there, to remit you that sum immediately, which I hope will get safe to hand. mr Patterson writes me you will keep in mind my recommendation of Charlottesville to any young man of skill who may want a station for his business.could a gold watch, good, and moderately ornamented for a lady, be now got in Philadelphia, for a moderate price, say from 80. to 100.D.? accept the assurance of my esteem & respect.
          Th:
            Jefferson
        